Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered.  

EXAMINER'S COMMENT
The claims presented within the RCE submission have been examined on the merits.  The claim invention has been examined on the merits and found allowable-(please also refer to the statement below and please also refer to the Rejoinder statement below).  
 EXAMINER’S AMENDMENT
		An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of issue of fee. 

Rejoinder
Claims 1-5, 13-15 and 21-23 are directed to a composition. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 16-17 and 19-20, directed to a method of use, previously withdrawn from consideration as a result of a restriction requirement, is hereby been rejoined and fully examined for patentability under 37 CFR 1.104.  
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement as set forth in the Office action mailed on 26 July 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

IN THE CLAIMS
Claims 1-23 have been canceled.
The following new claims, claims 24-37 have been added:

24.	A composition comprising rosemary extract, ginger extract, and luteolin, wherein the ratio between rosemary extract, ginger extract, and luteolin in the composition is approximately 10:5:1 (w/w), wherein said rosemary extract, ginger extract, and luteolin in said ratio synergistically activate Nrf2 (Nuclear-factor-erythroid 2 related factor 2) pathway in human cells when administered to the human cells. 
25.	The composition of claim 24, wherein the composition further comprises milk thistle extract, the ratio between said rosemary extract, ginger extract, luteolin and milk thistle extract being approximately 10:5:1:30 (w/w).
26.	The composition of claim 25, wherein the composition further comprises bacopa monnieri extract, the ratio between said rosemary extract, ginger extract, luteolin, milk thistle extract and bacopa monnieri extract being approximately 10:5:1:30:48 (w/w).
27.	The composition of claim 24, wherein the composition further comprises bacopa monnieri extract, the ratio between said rosemary extract, ginger extract, luteolin, and bacopa monnieri extract being approximately 10:5:1:48 (w/w).
28.	The composition of claim 24, wherein the composition is in the form of a nutritional supplement. 
29. 	The composition of claim 24, wherein the composition is in the form of a tablet, a capsule, a soft gel, a liquid, a lotion, a gel, a powder, an ointment, or an aerosol. 
30.	The composition of claim 24, wherein said rosemary extract is specified at 5-10% carnosol, said ginger extract is specified at 1-10% 6-shogaol, said luteolin is specified at 95-99% luteolin.

32.	A composition comprising rosemary extract, ashwagandha extract, and luteolin, wherein the ratio between rosemary extract, ashwagandha extract, and luteolin in the composition is approximately 30:10:4 (w/w), wherein said rosemary extract, ashwagandha extract, and luteolin in said ratio synergistically activate Nrf2 (Nuclear-factor-erythroid 2 related factor 2) pathway in human cells when administered to the human cells. 
33.	The composition of claim 32, wherein said rosemary extract is specified at 5-10% carnosol, said ashwagandha extract is specified at 1-3% withaferin A, said luteolin is specified at 95-99% luteolin. 
34.	A method of treating a disease or condition in a subject comprising the step of administering the composition of claim 24 to the subject.
35.	A method of treating a disease or condition in a subject comprising the step of administering the composition of claim 32 to the subject.
36.	The method of claim 34, wherein the composition is administered orally to a human at 10-1000 mg per day.
37.	The method of claim 35, wherein the composition is administered orally to a human at 10-1000 mg per day. 
- - 


Remarks and Amendments
	Claims 1-5 and 13-15 were rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Applicant’s arguments/remarks on 01/07/2022 were sufficient to overcome this rejection and which is hereby withdrawn.
	Claims 1-5 and 13-15 were rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Applicant’s arguments/remarks on 01/07/2022 were sufficient to overcome this rejection and which is hereby withdrawn.
	Claims 1-5 and 13-15 were rejected under 35 USC 103 as being unpatentable over Offord Cavin et al. (US 20090304823) in view of Velez-Rivera (US 9381221), Han et al. (KR 2011130125 DWPI Abstract), Weisman et al. (US 5888514), Adhikary et al. (WO 2015008301 DWPI Abstract) and Villo (IN 200701648 DWPI). Applicant’s arguments/remarks on 01/07/2022 were sufficient to overcome this rejection and which is hereby withdrawn.

Conclusion
	Claims 24-37 are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972. The examiner can normally be reached M-T 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL O WINSTON/Examiner, Art Unit 1655                                                                                                                                                                                                        
/MICHAEL BARKER/Primary Examiner, Art Unit 1655